PER CURIAM.
AFFIRMED. See Morton v. State, 689 So.2d 259, 264 (Fla.1997), receded from in part on other grounds, Rodriguez v. State, 753 So.2d 29, 47 (Fla.2000) (where witness gives both favorable and unfavorable testimony, party calling witness should usually be permitted to impeach witness with prior inconsistent statement; statement should be truly inconsistent and caution should be exercised in permitting impeachment of witness who has given favorable testimony but simply fails to recall every detail unless witness appears to be fabricating).
MONACO, C.J., EVANDER and JACOBUS, JJ., concur.